(POLYONE LOGO) [l39487l3948700.gif]
Exhibit 10.1
February 17, 2010
Attn: [                    ]
PolyOne Corporation
POLYONE CORPORATION INCENTIVE AWARD
Grant of Restricted Stock Units
THIS AGREEMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THE COMMON SHARES OF THE COMPANY
ARE LISTED ON THE NEW YORK STOCK EXCHANGE.
Dear [                    ]:
          Subject to the terms and conditions of the 2008 Equity and Performance
Incentive Plan (the “Plan”) and this letter agreement (this “Agreement”), the
Compensation Committee of the Board of Directors (the “Committee”) of PolyOne
Corporation (“PolyOne”) (or a subcommittee thereof) has granted to you as of
February 17, 2010, the following award:
[          ] restricted stock units (the “Restricted Stock Units”), which shall
become non-forfeitable in accordance with Section 1 hereof. Each Restricted
Stock Unit shall represent one hypothetical share of PolyOne’s common stock, par
value $0.01 per share (the “Common Shares”) and shall at all times be equal in
value to one Common Share.
          A copy of the Plan is available for your review through the Corporate
Secretary’s office. Unless otherwise indicated, the capitalized terms used in
this Agreement shall have the same meanings as set forth in the Plan.

1.   Vesting of Restricted Stock Units.

  (a)   Provided that you have been in the continuous employ of PolyOne or a
Subsidiary from the date hereof until February 17, 2013 (the “Restriction
Period”), the Restricted Stock Units shall become non-forfeitable on
February 17, 2013 (the “Vesting Date”).     (b)   Notwithstanding the provisions
of Section 1(a), (i) all of the Restricted Stock Units shall immediately become
non-forfeitable if a Change of Control (as defined on Exhibit A to this
Agreement) occurs, and (ii) a pro-rata portion of the

 



--------------------------------------------------------------------------------



 



      Restricted Stock Units shall immediately become non-forfeitable if your
employment terminates prior to February 17, 2013 due to (A) your retirement at
age 55 or older with at least 10 years of service, (B) your retirement at age 58
or older with at least 5 years of service, (C) your permanent and total
disability (as defined under the relevant disability plan or program of PolyOne
or a Subsidiary in which you then participate), or (D) your death, such
proration to be based on the portion of the Restriction Period during which you
were employed by PolyOne.

2.   Other Termination. If your employment with PolyOne or a Subsidiary
terminates before the Vesting Date for any reason other than as set forth in
Section 1(b)(ii) and before a Change of Control, the Restricted Stock Units will
be forfeited.   3.   Payment of Restricted Stock Units.

  (a)   The Restricted Stock Units that have become non-forfeitable pursuant to
Section 1 will be paid in Common Shares transferred to you on the 10th business
day following the Vesting Date, provided, however, that, subject to
Section 3(b), (i) in the event a Change of Control occurs prior to the Vesting
Date or (ii) in the event your employment terminates on account of the reasons
set forth in Section 1(b)(ii) prior to the Vesting Date, the Restricted Stock
Units will be paid on the 10th business day following such Change of Control or
the date of the termination of your employment, whichever applies. If PolyOne
determines that it is required to withhold any federal, state, local or foreign
taxes from any payment, PolyOne may withhold Common Shares with a Market Value
per Share equal to the amount of these taxes from the payment.

(b)   If the event triggering the right to payment under Section 3(a) above does
not constitute a permitted distribution event under Section 409A(a)(2) of the
Code, then notwithstanding anything herein to the contrary, the payment of
Common Shares will be made to you, to the extent necessary to comply with
Section 409A of the Code, on the earliest of (i) your “separation from service”
with PolyOne or a Subsidiary (determined in accordance with Section 409A) that
occurs after the event giving rise to payment; (ii) the Vesting Date (to the
extent it constitutes a permitted distribution event); or (iii) your death. In
addition, if you are a “key employee” as determined pursuant to procedures
adopted by PolyOne in compliance with Section 409A of the Code and any payment
of Common Shares made pursuant to this Agreement is considered to be a “deferral
of compensation” (as such phrase is defined for purposes of Section 409A of the
Code) that is payable upon your “separation from service” (within the meaning of
Section 409A of the Code), then the payment date for such payment shall be the
date that is the first business day of the seventh month after the date of your
“separation from service” with PolyOne or a Subsidiary (determined in accordance
with Section 409A of the Code).

4.   Dividend, Voting and Other Rights. You shall have no rights of ownership in
the Restricted Stock Units and shall have no right to vote them until the date
on which the

2



--------------------------------------------------------------------------------



 



    Restricted Stock Units are transferred to you pursuant to Section 3. While
the Restricted Stock Units are still outstanding, on the date that PolyOne pays
a cash dividend to holders of Common Shares generally, you shall be entitled to
a number of additional whole Restricted Stock Units determined by dividing
(i) the product of (A) the dollar amount of the cash dividend paid per Common
Share on such date and (B) the total number of Restricted Stock Units (including
dividend equivalents paid thereon) previously credited to you as of such date,
by (ii) the Market Value per Share on such date. Such dividend equivalents shall
be subject to the same terms and conditions and shall be settled or forfeited in
the same manner and at the same time as the Restricted Stock Units to which the
dividend equivalents were credited.

5.   Adjustments. In the event of any change in the number of Common Shares by
reason of a merger, consolidation, reorganization, recapitalization, or similar
transaction, or in the event of a stock dividend, stock split, or distribution
to shareholders (other than normal cash dividends), the number of Restricted
Stock Units then held by you will be adjusted. Such adjustment shall be made
automatically on the customary arithmetical basis in the case of any stock
split, including a stock split effected by means of a stock dividend, and in the
case of any other dividend paid in PolyOne Common Shares. If any such
transaction or event occurs, the Committee may provide in substitution for
outstanding Restricted Stock Units such alternative consideration (including,
without limitation, in the form of cash, securities or other property) as it may
determine to be equitable in the circumstances and may require in connection
therewith the surrender of the Restricted Stock Units subject to this Agreement.
No adjustment provided for in this Section 5 will require PolyOne to issue any
fractional shares.   6.   Non-Assignability. The Restricted Stock Units subject
to this grant of Restricted Stock Units are personal to you and may not be sold,
exchanged, assigned, transferred, pledged, encumbered or otherwise disposed of
by you until they become earned as provided in this Agreement; provided,
however, that your rights with respect to such Restricted Stock Units may be
transferred by will or pursuant to the laws of descent and distribution. Any
purported transfer or encumbrance in violation of the provisions of this
Section 6 shall be void, and the other party to any such purported transaction
shall not obtain any rights to or interest in such Restricted Stock Units.   7.
  Miscellaneous.

  (a)   The contents of this Agreement are subject in all respects to the terms
and conditions of the Plan as approved by the Board and the shareholders of
PolyOne, which are controlling. The interpretation and construction by the Board
and/or the Committee of any provision of the Plan or this Agreement shall be
final and conclusive upon you, your estate, executor, administrator,
beneficiaries, personal representative and guardian and PolyOne and its
successors and assigns.     (b)   The grant of the Restricted Stock Units is
discretionary and will not be considered to be an employment contract or a part
of your terms and conditions of employment or of your salary or compensation.
Information about you and your participation in the Plan, including, without
limitation, your name, home address

3



--------------------------------------------------------------------------------



 



      and telephone number, date of birth, social security number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in PolyOne, and details of the Restricted Stock Units or
other entitlement to shares of stock awarded, cancelled, exercised, vested,
unvested or outstanding in your favor may be collected, recorded, held, used and
disclosed by PolyOne and any of its Subsidiaries and any non-PolyOne entities
engaged by PolyOne to provide services in connection with this grant (a “Third
Party Administrator”), for any purpose related to the administration of the
Plan. You understand that PolyOne and its Subsidiaries may transfer such
information to Third Party Administrators, regardless of whether such Third
Party Administrators are located within your country of residence, the European
Economic Area or in countries outside of the European Economic Area, including
the United States of America. You consent to the processing of information
relating to you and your participation in the Plan in any one or more of the
ways referred to above. This consent may be withdrawn at any time in writing by
sending a declaration of withdrawal to PolyOne’s chief human resources officer.

  (c)   Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto. The terms and
conditions of this Agreement may not be modified, amended or waived, except by
an instrument in writing signed by a duly authorized executive officer at
PolyOne. Notwithstanding the foregoing, no amendment shall adversely affect your
rights under this Agreement without your consent.     (d)   By signing this
Agreement, you acknowledge that you have entered into an Employee Agreement
[(the “Employee Agreement”)] with PolyOne. You understand that, as set forth in
Paragraph 5 and Attachment A of the Employee Agreement, you have agreed not to
engage in certain prohibited practices in competition with PolyOne following the
termination of your employment (hereinafter referred to as the “Covenant Not to
Compete”). You further acknowledge that as consideration for entering into the
Covenant Not to Compete, PolyOne is providing you the opportunity to participate
in PolyOne’s long-term incentive plan and receive the award set forth in this
Agreement. You understand that eligibility for participation in the long-term
incentive plan was conditioned upon entering into the Covenant Not to Compete.
You further understand and acknowledge that you would have been ineligible to
participate in the long-term incentive plan and receive this award had you
decided not to agree to the Covenant Not to Compete. You understand that the
acknowledgment contained in this sub-section is a part of the Employee Agreement
and is to be interpreted in a manner consistent with its terms.

8.   Notice. All notices under this Agreement to PolyOne must be delivered
personally or mailed to PolyOne Corporation at PolyOne Center, Avon Lake, Ohio
44012, Attention: Corporate Secretary. PolyOne’s address may be changed at any
time by written notice of such change to you. Also, all notices under this
Agreement to you will be delivered personally or mailed to you at your address
as shown from time to time in PolyOne’s records.

4



--------------------------------------------------------------------------------



 



9.   Compliance with Section 409A of the Code.

  (a)   To the extent applicable, it is intended that this Agreement and the
Plan comply with the provisions of Section 409A of the Code, so that the income
inclusion provisions of Section 409A(a)(1) of the Code do not apply to you. This
Agreement and the Plan shall be administered in a manner consistent with this
intent.     (b)   Reference to Section 409A of the Code will also include any
proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service.

10.   Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed to be an original and both of which taken together
shall constitute one and the same agreement.   11.   Severability. If one or
more of the provisions of this Agreement is invalidated for any reason by a
court of competent jurisdiction, any provision so invalidated shall be deemed to
be separable from the other provisions hereof, and the remaining provisions
hereof shall continue to be valid and fully enforceable.

          This Agreement, and the terms and conditions of the Plan, shall bind,
and inure to the benefit of you, your estate, executor, administrator,
beneficiaries, personal representative and guardian and PolyOne and its
successors and assigns.

            Very Truly Yours,


POLYONE CORPORATION
      By:   (Signature) [l39487l3948701.gif]         Kenneth M. Smith, Senior
Vice President,        Chief Information and Human Resources Officer     

Accepted:
                                                            


                                                        (Date)

5



--------------------------------------------------------------------------------



 



Exhibit A
A “Change of Control” means:
(a) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of voting securities of
PolyOne where such acquisition causes such Person to own 25% or more of the
combined voting power of the then outstanding voting securities of PolyOne
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
paragraph (a), the following acquisitions shall not be deemed to result in a
Change of Control: (i) any acquisition directly from PolyOne that is approved by
the Incumbent Board (as defined in paragraph (b) below), (ii) any acquisition by
PolyOne, (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by PolyOne or any corporation controlled by PolyOne or
(iv) any acquisition by any corporation pursuant to a transaction that complies
with clauses (i), (ii) and (iii) of paragraph (c) below; provided, further, that
if any Person’s beneficial ownership of the Outstanding Company Voting
Securities reaches or exceeds 25% as a result of a transaction described in
clause (i) or (ii) above, and such Person subsequently acquires beneficial
ownership of additional voting securities of PolyOne, such subsequent
acquisition shall be treated as an acquisition that causes such Person to own
25% or more of the Outstanding Company Voting Securities; and provided, further,
that if at least a majority of the members of the Incumbent Board determines in
good faith that a Person has acquired beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of the
Outstanding Company Voting Securities inadvertently, and such Person divests as
promptly as practicable a sufficient number of shares so that such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) less than 25% of the Outstanding Company Voting Securities, then
no Change of Control shall have occurred as a result of such Person’s
acquisition; or
(b) individuals who, as of August 31, 2000, constitute the Board (the “Incumbent
Board” as modified by this paragraph (b)) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to August 31, 2000 whose election, or nomination for
election by PolyOne’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (either by
specific vote or by approval of the proxy statement of PolyOne in which such
person is named as a nominee for director, without objection to such nomination)
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or
(c) the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of PolyOne or the
acquisition of assets of another corporation or other transaction (“Business
Combination”) excluding, however, such a Business Combination pursuant to which
(i) the individuals and entities who were the beneficial

A-1



--------------------------------------------------------------------------------



 



owners of the Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns PolyOne or all or substantially
all of PolyOne’s assets either directly or through one or more subsidiaries),
(ii) no Person (excluding any employee benefit plan (or related trust) of
PolyOne, PolyOne or such entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 25% or more of the combined voting
power of the then outstanding securities entitled to vote generally in the
election of directors of the entity resulting from such Business Combination and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or
(d) approval by the shareholders of PolyOne of a complete liquidation or
dissolution of PolyOne except pursuant to a Business Combination that complies
with clauses (i), (ii) and (iii) of paragraph (c) above.

A-2